Citation Nr: 0618985	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  00-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
based upon a claim for VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to March 
1960.  He died on August [redacted], 1999.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the appellant's claim of 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death.  
This issue was remanded in November 2003 for further 
development, and referred for a VHA opinion in January 2006.  
That development having been completed, this claim now 
returns before the Board.  Though the representative 
indicated in a June 2006 waiver form that additional evidence 
and argument was being submitted and requested that the case 
be remanded for review, no additional evidence was submitted 
and his brief of that date argued for a decision on the 
merits.  Accordingly, the Board is proceeding with a decision 
on the merits.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran's death was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault as a result of VA hospital treatment or the result 
of an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the appellant's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in May 2004 and 
April 2001.  The originating agency essentially asked the 
appellant to submit any pertinent evidence in her possession, 
and specifically informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent, 
particularly, the veteran's VA treatment records and reports 
of VA opinions.  In addition, neither the appellant nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA hospitalization records and report of VA 
opinions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on her claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The appellant requests entitlement to VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  Specifically, the appellant 
alleges that the veteran was mistreated while hospitalized at 
a VA facility, and specifically incurred lithium toxicity, 
which the appellant believes was the proximate cause of the 
veteran's death.

Historically, the Board notes that the veteran was 
hospitalized at a VA facility from March 1996 until the time 
of his death.  The veteran was hospitalized at that time for 
a manic state and psychotic symptoms.  At the time of 
admission he was noted to require moderate assistance with 
the activities of daily living.  There was poor nutritional 
intake that required constant redirection.  He was shown to 
be unable to care for himself, either due to motivation or 
cognitive impairment.  The veteran was continued on lithium 
in the hospital, which he had been on since 1987; however, a 
week later he became delirious, which was considered to be 
the result of lithium toxicity.  This toxicity was treated 
with dialysis and aggressive IV hydration.  The veteran's 
delirium was noted to have resolved in April 1996; however, 
his overall condition continued to deteriorate; he was not 
eating or drinking, and his behavior became more 
unmanageable.  The veteran was felt at that time to have 
changes secondary to his psychiatric disease and his 
Parkinsonian type symptoms, that were probably secondary to 
his long history of neuroleptic use.  He was also noted to 
have been treated from 1973 to 1987 with medication for a 
bipolar disorder, with resultant Parkinson's syndrome.

The veteran died on August [redacted], 1999.  The cause of death as 
recorded on the veteran's death certificate is respiratory 
failure, secondary to aspiration pneumonia due to 
Parkinsonism and old cerebral farct.  Other significant 
conditions listed as contributing to death included bipolar 
disorder, recurrent urinary tract infection, hypertension, 
chronic anemia, and "GT" feedings.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2005).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2005).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2005).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2005).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2005).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2005).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record indicates 
that the appellant is not entitled to compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death.  In 
this regard, the Board finds that the preponderance of the 
evidence of record indicates that the VA did exercise the 
degree of care expected of a reasonable health care provider, 
that the treatment was given with the consent of the 
veteran's next of kin, and that the veteran's death was not 
due to an event not reasonably foreseeable.  As noted above, 
the appellant's contention is that the veteran's lithium 
toxicity which occurred while he was hospitalized resulted in 
additional disability and eventual death.  The record 
reflects that the veteran was found to have a mild lithium 
toxicity while hospitalized.  However, the Board finds 
probative the report of a VA opinion dated January 2006, 
which indicates that the veteran's lithium level did not 
contribute to the veteran's overall morbidity or eventual 
death.  That physician indicated that it appeared to him from 
a review of the record that the veteran was followed very 
carefully during his treatment and that there were adequate 
notes in the record documenting the difficulty in managing 
the veteran's medical care.  The physician also noted that 
lithium is a widely accepted drug for the treatment of bi-
polar disorders, so the physician indicated that there was a 
clear indication for the veteran being initially prescribed 
this drug.  

In support of his opinion, the physician noted that the 
veteran's prior treatment records revealed a long history of 
schizophrenia, Parkinson's like syndrome, bipolar disorder, 
and prior cerebral vascular accident with motor deficit.  The 
physician indicated that there were ample notes in the record 
prior to the veteran's final hospitalization in 1999 
indicating the difficulty in treating this patient.  He noted 
that the veteran's medication profile was consistent with a 
patient who is very difficult to manage from a psychiatric 
point of view; and he indicated that it seemed to him that 
the physicians taking care of the veteran were following all 
the appropriate parameters for the veteran's medical care.

The physician also noted that, at the time of the veteran's 
hospitalization in March 1996, he had been on lithium at 
least intermittently since 1985, and upon admission and 
extensive evaluation, the veteran was noted to have a 
deterioration of his already significant mental disorders.  
At the time of admission, his serum level was within the 
therapeutic range, and during the early portion of his 
hospital stay, it was very difficult managing this veteran 
from the psychological/neurological perspective.  The 
physician indicates that the medical treatment notes were 
clear that the veteran was followed very carefully with all 
the appropriate laboratory/medical tests performed.  It was 
noted that the veteran became somewhat volume contracted due 
to lack of fluid intake, and then his serum lithium increased 
above the therapeutic point, at which point the veteran was 
scheduled for a renal consult.  During the renal consult, the 
examiner who saw the veteran for the first time apparently 
was not sure whether some of the veteran's 
mental/psychological issues were secondary to the elevation, 
and for this reason, a hemodialysis of the veteran was 
performed.  Following hemodialysis, and the return of the 
veteran's lithium to normal range, it was noted that the 
veteran's psychological issues showed no change; but the 
veteran's renal function returned to normal.  Therefore, the 
physician opined that the veteran's hospitalization, to 
include his bout with lithium toxicity, was not the proximate 
cause of the veteran's death.

The Board also notes the opinion of a VA physician from June 
2005.  That physician noted the veteran's prior history, his 
hospitalization records, and his death certificate, but 
indicated that she was unable to render an opinion as to 
whether the veteran's VA medical treatment permanently 
aggravated or was the cause of any additional disabilities 
without resorting to mere speculation.

The Board also notes the veteran's extensive hospitalization 
records, and the veteran's terminal hospital summary from 
August 1999; which describe in detail the extensive treatment 
the veteran underwent while hospitalized, show that the 
veteran received continued close monitoring while 
hospitalized, and which do not note any evidence of failure 
to exercise the degree of care that would be expected of a 
reasonable health care provider.

The Board recognizes a letter from the appellant's private 
attorney, dated August 1998, which indicates that, in her 
opinion, the veteran's medical condition was significantly 
worsened due to his episode of lithium toxicity; however, the 
Board does not find any evidence indicating that she is a 
medical professional, and as such, her opinion as to medical 
causation is of limited probative value.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board also notes a submitted medical article which 
discusses lithium toxicity; however, this is a general 
medical article, and does not directly discuss the veteran's 
specific circumstances of his lithium toxicity.  Therefore 
the Board finds this medical article also to be of limited 
probative value.

Thus, the Board finds that the evidence of record does not 
show any VA fault in the treatment of the veteran which led 
to his death, through any failure to exercise the degree of 
care expected of a reasonable health care provider, or that 
an event not reasonably foreseeable caused the veteran's 
death.  In view of this finding, the Board concludes that 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death is 
not established.  As the preponderance of the evidence is 
against the appellant's claim, the benefit-of- the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to dependency and indemnity compensation benefits 
based upon a claim for VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


